Title: From George Washington to John Hancock, 2 November 1777
From: Washington, George
To: Hancock, John



Dr sir
Head Qrs [Whitemarsh, Pa.] Novr 2nd 1777

Your Favor of the 25th I received on Monday Afternoon. You have my warmest wishes for your recovery, and I shall be happy, if your recess should be attended with benefits superior to your most sanguine expectations. Your exertions to promote the Genl Interest I am well convinced will be unceasing and that every measure, the situation of your health will permit you to pursue will be employed to that end, Whether you are in Congress or obliged to remain in the State of Massachusetts.
I have ordered Cornet Buckmer with 12 Dragoons to attend you as an Escort & to receive your Commands. For this purpose you will be pleased to retain them, as long as you may consider their Attendance necessary. I would willingly have directed a larger number, but the severe duty, the Horse have been obliged to perform for a long time past, has rendered many of them unfit for service, to which I must add, that we are under a necessity of keeping several—considerable patroles of them constantly along the Enemy’s lines. These reasons, I trust, will apologize for the Escorts being so small.
I have taken the liberty to trouble you with the Inclosed Letters containing a proclamation respecting Deserters, which I must request the favor of you to put into some safe Channel of Conveyance to the Printers. That for Mr Loudon, I imagine will get to hand by delivering it to Govr Clinton or Genl putnam. Those for Rhode Island & New Hampshire will go safe from the post Office at New Haven or Hartford.

I have nothing further to add, than to wish you an agreable Journey and a happy meeting with your Lady & friends, and to assure you, that I am Dr sir with great regard & esteem Yr Most Obedt servt

G.W.

